department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend u state v date w number x date y law b dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of u on v the purpose in your articles of incorporation is the administration and operation of property owned by the homeowner’s association as well as maintenance of townhomes owned by members of the homeowner’s association your assets upon dissolution would be divided equally among the members there are w units ownership of one of the w units in the townhome development is the only qualification for membership and there is one membership per unit the membership automatically terminates upon the sale transfer or other_disposition of the title interest of the unit the w members pay dues currently of b dollars per quarter you conduct landscape exterior surface sealing program application and snow removal services for members as well as roof replacement you submitted a declaration of covenants conditions and restrictions which states in part e e e e e article states that you are the governing organization in charge of the maintenance repair replacement administration and operation of the common areas and the exterior of the townhouse buildings you may levy and collect assessments to provide the funds for such purposes article indicates each owner and the members of his or her family and his or her authorized guests invitees and visitors shall have the right and easement of ingress and egress and enjoyment in and to the common areas and the amenities thereon article states that you shall be considered a common interest community association as defined by state law specifically y article explains the covenant for maintenance assessments and indicates that unit owners by accepting the deeds to their property agree to pay you all annual and special_assessments for such items as the exterior maintenance of the residential buildings landscaping insurance premiums real_estate_taxes any special_assessments or other special taxes and necessary reserves for contingencies and replacements article explains the specific use of all common areas each unit owner has the right and easement of ingress and egress in the rough over and across the common areas and any recreational facilities located on your property you also have the right to limit the number of guests of the unit owners furthermore you have the right to suspend the voting rights and the right of each delinquent owner to have access to common areas moreover you have the right to suspend the right of any unit owner to use any recreational facilities located on the common areas for up to several days for any infractions of your published rules and regulations you have been filing form 1120-h as a homeowner’s association exempt under sec_528 of the internal_revenue_code annually since x when you began earning interest on your money market account and certificate of deposits law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or legal associations of employees the membership of which is limited to the employees of the designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 states an organization may be exempt if i it is not operated for profit and ii it is operated exclusively for the promoting of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_69_280 1969_1_cb_152 describes an organization formed to provide maintenance of exterior walls and roofs of homes of members who owned houses in a development it was held that the organization was operated primarily for the private benefit of members and not operated primarily for the common good and general welfare of the people of the community the services provided to members included maintenance of the exterior walls and roofs of the individual units if a person purchases a unit in the housing development he is required to become a member of the organization the organization is supported entirely by annual dues letter rev catalog number 47628k charged members the dues are based on the estimated expenses of the organization plus an amount for reserves to cover large expenditures such as replacement of roofs revrul_74_17 1974_1_cb_130 describes an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners that did not qualify for exemption under sec_501 of the code condominium ownership involved ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constituted the provision of private benefits for the unit owners since the organization's activities were for the private benefit of its members it could not be said to be operated exclusively for the promotion of social welfare in revrul_74_99 1974_1_cb_131 it is explained that a homeowner’s association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public application of law you are not as described in sec_501 of the code and sec_1_501_c_4_-1 because your activities do not primarily promote civic betterment or social welfare you are primarily operating for the benefit of your members you are limiting your services to your w member owners in addition your net assets upon dissolution will be divided equally among your members these facts illustrate you are serving the private interests of the w member owners not the people of a community moreover you do not meet the provisions of sec_1_501_c_4_-1 because your activities are focused on providing services and amenities to member owners and do not primarily promote civic betterment or social welfare in addition only members and their guests have rights of ingress and egress to your common areas and recreational facilities because you are limiting access to the common areas you are operating primarily for the private benefit of members you are like the organization described in rev rule you were formed to provide maintenance of individual townhome units including roof maintenance and replacement owners in your development are required to become members and you charge member owners dues and assessments based on your estimated expenses plus an amount for reserves to cover large expenditures similarly you are primarily operated for the private benefit of members and any benefits to the community are not sufficient to meet the requirement you are being operated primarily for the common good and general welfare of the people of the community and therefore you are not exempt under sec_501 of the code you are similar to the organization that was denied exemption in revrul_74_17 you have w unit owner members who pay quarterly dues of b dollars and assessments for larger expenditures which are used to provide for the exterior maintenance of the townhomes and your common areas that are not opened to the community because your activities are directed for the benefit of the w member owners you are not operated primarily for the promotion of social welfare contrary to revrul_74_99 you do not serve a community that resembles an area that could reasonably be identified as governmental because you are a condominium association of only w owners defined by state law in addition your activities of roof replacement and exterior maintenance for the members’ townhomes letter rev catalog number 47628k benefit the owners you also limit access to the common areas which you maintain to owners and guests these activities cannot be considered maintaining common areas for the use and enjoyment of the general_public protest position your provided a copy of an amendment to article of the declaration of covenants article of this amendment lists your responsibilities and state that they will be financed through quarterly assessments reserves or special_assessments your responsibilities are painting staining and weather proofing external surfaces including all utility meters eifs exterior insulated finish systems inspections and routine maintenance all exterior caulking maintenance sprinkler system maintenance and repairs all lawn care landscaping and tree shrub replacement and trimming roof replacement but not maintenance or repairs driveway and walkway paver maintenance repairs and replacement snow removal all fire alarm systems maintenance repairs and replacement water and electric service for the common areas liability insurance fence maintenance repairs and replacement article of your amended declaration provides that the townhome owners responsibilities consist of e all roof repairs other than full replacement all deck and patio cleaning repairs and replacement including steps railings concrete slabs footings and rock under the deck gutter and downspout replacements and repairs eifs exterior insulated finish systems repairs and replacements fascia maintenance repairs and replacements all window maintenance repairs and replacements chimney cleaning repairs and tuckpointing all door maintenance repairs and replacements mailbox maintenance repairs and replacements front and back stoop maintenance repairs and replacement all vents roof and chimney maintenance repairs and replacements all exterior sewer and water pipes and their connection to the main line all garage light fixtures repairs and replacement hvac and water heating systems concrete sidewalk maintenance repair and replacement you also indicated the following e e you are a nonprofit common interest community organization of town homes each home is owned by its owner which includes full responsibility for exterior and interior maintenance this includes the roof over their townhome and individual home owner’s insurance which includes the roof letter rev catalog number 47628k e e e e e you have a community reserve fund which is being used to replace the roofs your assets only consist of the community reserve fund which is contained in cd’s as all roofs are replaced over time which is now in process this will be depleted minimal interest is paid which is the sole reason you have requested exemption the land on which the town homes rest would never be divided equally as it is in violation of the architectural intention of your community you also provide eifs inspections and routine maintenance you do this because of the common nature of multiple units along with the need to sustain civic betterment you promote civic and social betterment because you have chosen to have your central alarm system monitored by the city although you had a choice of any number of fire alarm services while the city requires a central fire alarm system it does not require use of its fire alarm service you have also been an active community contributor because you have participated in development projects within the broader community for example you have participated in city hearings and discussions on behalf of civic betterment including community rezoning issues and road access debates your members volunteer their services most of your membership fees are used to maintain the outside areas you are not a gated community and the public has access to and frequents your community area you stated that all organizations for civic betterment and social welfare have membership or they could not exist you further explained that membership provides support almost always by fees collected or donated to fund their domicile and in your case the outside grounds take most your operating budget you have no recreational facilities finally you wrote that your members frequent your community more than guests so you have set guidelines for the guests to follow in the form of your rules and regulations further membership is part of your ability to apply these guidelines for civic betterment you stated that you were not sure why the issue of membership was raised as an issue our response to your protest position roof replacement and inspections and general maintenance of the town home exterior building is considered a private interest to the townhome owners and is considered disqualifying you were formed to provide maintenance of individual townhome units including roof replacement owners in your development are required to become members and you charge member owners dues and assessments based on your estimated expenses plus an amount for reserves to cover large expenditures similarly you are primarily operated for the private benefit of members and any benefits to the community are not sufficient to meet the requirement you are being operated primarily for the common good and general welfare of the people of the community and therefore you are not exempt under sec_501 of the code conclusion because you operate primarily for the benefit of your members and not for the social welfare or the common good of the community in general you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47628k e e e e e acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
